Case 19-70269-JAD         Doc 62    Filed 03/12/20 Entered 03/12/20 13:05:24            Desc Main
                                    Document     Page 1 of 7


                          UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF PENNSYLVANIA

IN RE:                                                BANKRUPTCY NO: 19-70269-JAD

BLACKLICK HOTSPOT CORP.,                              CHAPTER 11

         DEBTOR.

_________________________
UNITED STATES TRUSTEE,

         MOVANT,

            v.                                        HEARING DATE AND TIME:
                                                      April 15, 2020 at 11:00 a.m.
BLACKLICK HOTSPOT CORP.,
                                                      RESPONSE DEADLINE:
      RESPONDENT.                                     April 1, 2020


            MOTION TO CONVERT CASE PURSUANT TO 11 U.S.C. § 1112(b)

         COMES NOW the United States Trustee, Andrew R. Vara, by and through his

undersigned counsel, and moves the Court to convert this case to chapter 7. In support of this

motion the following is averred:

                                   JURISDICTION AND VENUE

1.       This Court has jurisdiction of this case pursuant to 28 U.S.C. §§ 1334, 151 and 157.

2.       Venue in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

3.       The United States Trustee has standing to appear and be heard on this issue pursuant to

11 U.S.C. § 307 and 28 U.S.C. § 586.

                                    STATEMENT OF FACTS

4.       Blacklick Hotspot Corp. (“Debtor”) filed a voluntary petition under chapter 11 of the

United States Bankruptcy Code on May 3, 2019.

5.       The United States Trustee has not appointed a creditors’ committee for this case.
Case 19-70269-JAD         Doc 62     Filed 03/12/20 Entered 03/12/20 13:05:24             Desc Main
                                     Document     Page 2 of 7


6.     The Debtor has not filed the Monthly Operating Reports for November and December

2019 and January 2020 as of the date of this filing.

7.     The Debtor has not reported any gross revenues since the case was filed, nor has the

Debtor initiated an adversary proceeding against any party.

                                       LEGAL ARGUMENT

8.     Under 11 U.S.C. § 1112(b)(1) “the court shall convert a case under this chapter to a case

under chapter 7 or dismiss a case under this chapter, whichever is in the best interests of creditors

and the estate for cause, unless the court determines that the appointment under section 1104(a)

of a trustee or an examiner is in the best interests of creditors and the estate.”

9.     The Bankruptcy Code’s list of examples of “cause” supporting dismissal or conversion of

a chapter 11 case is not meant to be exhaustive; “Congress intended the bankruptcy courts to

consider additional factors ‘as they arise, and to use [their] equitable powers to reach an

appropriate result in individual cases.’” In re Milford Connecticut Associates, L.P., 404 B.R.

699, 707 (D. Conn. 2009) (quoting In re C-TC 9th Avenue P’ship, 113 F.3d 1304, 1311 & n.5

(2nd Cir. 1997) (quoting House Report No. 95–595, 95th Cong., 1st Sess. at 405–06, U.S. Code

Cong. & Admin. News 1978, pp. 5963, 6362).

10.    “One ground for cause is sufficient standing alone.” In re Regan, 403 B.R. 614, 621

(B.A.P. 8th Cir. 2009) (internal citations omitted).

                            Failure to File Monthly Operating Reports

11.    Under 11 U.S.C. § 1112(b)(4)(F), cause exists where there is an “unexcused failure to

satisfy timely any filing or reporting requirement established by this title or by any rule

applicable to a case under this chapter.”




                                                   2
Case 19-70269-JAD           Doc 62   Filed 03/12/20 Entered 03/12/20 13:05:24            Desc Main
                                     Document     Page 3 of 7


12.     The statutory duties of a debtor in possession include the requirement to file monthly

reports that provide information regarding income and expenditures and compliance with the

requirement to make timely payments of post-petition obligations. See 11 U.S.C. §§ 704(a)(8),

1106(a)(1), and 1107. See also In re Wilkins Investment Group, Inc., 171 B.R. 194, 196 (Bankr.

M.D. Pa. 1994) (“The failure to file operating reports constitutes cause for dismissal.”) (citing In

Re Chesmid Park Corp., 45 B.R. 153, 159 (Bankr. E.D. Pa. 1984) (failure to file monthly

financial reports was cause under § 1112(b) to “allow the court in its discretion to dismiss or

convert” the case).

13.     Additionally, under W.PA.LBR 2015-1(d)(2), the Debtor is directed to “file with the

Clerk monthly statements of operations for the preceding month (‘Monthly Operating Report’)

no later than the twentieth day of the next month.”

14.     However, the Debtor has not filed or transmitted the Monthly Operating Reports in this

case for three months notwithstanding the requirements of the Bankruptcy Code and local rules.

Specifically, the delinquent reports are for the months of November and December 2019 and

January 2020.

15.     Without these Monthly Operating Reports, the United States Trustee is without sufficient

information to monitor cash receipts and disbursements, payment of post-petition taxes and other

administrative obligations, and to monitor and supervise the administration of the Debtor as

required by 28 U.S.C. § 586(a)(3).

16.     The failure to file Monthly Operating Reports also precludes the United States Trustee

and parties in interest from determining the status of the Debtor’s compliance with the provisions

of W.PA.LBR 2015-1(c)(3) to “[k]eep current, and pay when due, all debts arising after the entry

of the order for relief.”



                                                 3
Case 19-70269-JAD          Doc 62    Filed 03/12/20 Entered 03/12/20 13:05:24           Desc Main
                                     Document     Page 4 of 7


17.    Without the Monthly Operating Reports, parties in interest cannot obtain a complete

picture of the Debtor’s financial health.

18.    Thus, the Debtor’s failure to file Monthly Operating Reports for three months constitutes

cause for conversion of this case.

                                      Failure to Rehabilitate

19.    In order for a chapter 11 debtor to demonstrate an ability to reorganize “there must be a

reasonable possibility of a successful reorganization within a reasonable time.” United Sav.

Ass’n of Texas v. Timbers of Inwood Forest Assocs., 484 U.S. 365, 376 (1988); see also First

Jersey Nat’l Bank v. Brown (In re Brown), 951 F.2d 564, 572 (3d Cir. 1991) (same).

20.    “The Court shall confirm a plan only if . . . the plan has been proposed in good faith.” 11

U.S.C. § 1129(a)(3). “This good faith standard ensures that a plan will ‘fairly achieve a result

consistent with the objectives and purposes of the Bankruptcy Code.’” In re Federal-Mogul

Global, Inc., et al., 684 F.3d 355, 381(3d Cir. 2012) (citing in re PWS Holding Corp.,228 F.3d

224, 242 (3d Cir. 2000).

21.    “Where a plan is proposed with the legitimate and honest purpose to reorganize and has a

reasonable hope of success, the good faith requirement of § 1129(a)(3) is satisfied.” In re Matter

of Village at Camp Bowie I, L.P., 710 F.3d 239, 247 (5th Cir. 2013).

22.    However, when a Debtor cannot demonstrate the ability to file a confirmable plan in

good faith, the Court may find that cause exists to convert the case to chapter 7 under 11 U.S.C.

§ 1112(b). “The Third Circuit has determined that cause exists when there is not ‘a reasonable

possibility of a successful reorganization within a reasonable period of time.’ If the debtor has

no viable prospect of confirming a plan, then there is ‘no point in expending estate assets on

administrative expenses, or delaying creditors in the exercise of their nonbankruptcy legal rights.



                                                 4
Case 19-70269-JAD          Doc 62    Filed 03/12/20 Entered 03/12/20 13:05:24              Desc Main
                                     Document     Page 5 of 7


As the Third Circuit noted, a bankruptcy court is ‘not bound to clog its docket with visionary or

impracticable schemes for resuscitation.’” In re Commonwealth Renewable Energy, Inc., 550

B.R. 279, 283 (Bankr. W.D. Pa. 2016) (citing In re American Capital Equip. LLC, 688 F.3d, 145,

162 (3d Cir. 2012); see also In re Brown 951 F.2d 564, 572 (3d Cir. 1991).

23.    With the real property assets reported on Schedule A/B at $180,000 (and zero personal

property) and secured debt on Schedule D at $181,000 and unsecured debt on Schedule E/F at

$24,800, and only $275 gross income (with a net income of negative $50) reported after many

months in chapter 11, there does not appear to be an ability to rehabilitate this estate in order to

file a confirmable plan.

24.    Specifically, the Debtor reported zero income in May, June, July, September, and

October 2019. In August 2019, the Debtor reported $275 receipts and $325 disbursements. The

Debtor has yet to file the reports for November, December, or January. In the bank statement

attached to the October 2019 report, it shows the Debtor has only $50 in the bank.

25.    Moreover, the Debtor indicated on its schedules, and reaffirmed during the creditors’

meeting, that it possessed a claim against Empire Petroleum and a claim against Champion

Homes and Rental LLC. The Debtor represented that these claims would provide the funding for

a chapter 11 plan. However, after nearly a year in bankruptcy, the Debtor has not initiated an

adversary proceeding against any party.

26.    Based on the Debtor’s lack of income, and failure to prosecute a claim against any party,

there does not appear to be an ability to rehabilitate this estate in order to file a confirmable plan,

and the case should be converted to a chapter 7 liquidation.

27.    The United States Trustee recommends conversion over dismissal because some of the

debts listed by the Debtor are questionable and there may be equity in the property.



                                                   5
Case 19-70269-JAD         Doc 62     Filed 03/12/20 Entered 03/12/20 13:05:24              Desc Main
                                     Document     Page 6 of 7




                                       RELIEF REQUESTED

28.     Based on the reasons discussed above, cause exists under 11 U.S.C. § 1112(b) for the

Court to convert this case to chapter 7.

29.     There does not appear to be any “unusual circumstances” under § 1112(b)(2) that

would result in a finding that conversion of this case is not in the best interest of the creditors of

the estate. Moreover, because the United States Trustee has established a prima facie case that

cause exists to convert this case, the burden shifts to the Debtor to demonstrate that it satisfies

the “unusual circumstances” criteria enumerated in § 1112(b)(2) to avoid the mandatory

conversion of this case. See In re Park, 426 B.R. 811, 815 (Bankr. W.D. Va. 2010) (internal

citations omitted) (“The moving party bears the initial burden of establishing a prima facie case

that cause exists to dismiss or convert. Once a prima facie case establishing cause is made, then

the burden shifts to the objecting party to either: (a) demonstrate that unusual circumstances exist

that would that make dismissal or conversion unfavorable to the creditors or estate; or (b)

establish that a plan will be confirmed and that the act or omission that forms the basis for the

aforementioned cause to dismiss or convert will be cured within a reasonable period of time.”);

In re Kholyavka, No. 08-10653DWS, 2008 WL 3887653 at *5 (Bankr. E.D. Pa. Aug. 20, 2008)

(“Having found that the UST has proven her case, the burden shifts to Debtor to establish

unusual circumstances that would warrant continuation of the chapter 11 proceedings as in the

best interests of creditors and the estate.”).




                                                   6
Case 19-70269-JAD        Doc 62    Filed 03/12/20 Entered 03/12/20 13:05:24             Desc Main
                                   Document     Page 7 of 7


        WHEREFORE, the United States Trustee respectfully requests the entry of an order

converting this case to chapter 7 and granting any and all further relief as may be equitable and

just.

                                                     Respectfully Submitted,

                                                     ANDREW R. VARA
                                                     UNITED STATES TRUSTEE
                                                     Regions 3 and 9


Dated: March 12, 2020                                By: /s/ Larry Wahlquist
                                                     Larry Wahlquist, Trial Attorney
                                                     DC ID 492864
                                                     Liberty Center, Suite 970
                                                     1001 Liberty Ave.
                                                     Pittsburgh, Pennsylvania 15222
                                                     (412) 644-4756 Telephone
                                                     (412) 644-4785 Facsimile
                                                     Larry.E.Wahlquist@usdoj.gov




                                                 7
